Citation Nr: 1538733	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  13-24 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement or payment for the cost of private medical services provided at the Orange Park Medical Center on November 3, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran had active military service from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 letter decision issued by the Department of Veterans Affairs (VA), Gainesville VA Medical Center (VAMC) that denied entitlement to reimbursement of medical expenses incurred at the Orange Park Medical Center on November 3, 2012.


FINDINGS OF FACT

1.  Emergency room care was provided to the Veteran at Orange Park Medical Center on the 3rd of November, 2012.  

2.  VA payment or reimbursement of the costs of the private medical care provided was not authorized prior to the Veteran undergoing that treatment, nor did the Veteran request such authorization within 72 hours of admission.

3.  The treatment was not for an adjudicated service connected disability or a disability associated with and held to be aggravating a service connected disability; and the Veteran is not rated totally and permanently disabled by reason of service connected disability; nor is he a participant in a vocational rehabilitation program.

4.  The Veteran has entitlement to care or services under a health care contract.



CONCLUSION OF LAW

The criteria for entitlement to reimbursement of unauthorized medical expenses, incurred at the Orange Park Medical Center for November 3, 2012, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000-08 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the provisions of the Veterans Claims Assistance Act of 2000, VA has certain notice and assistance duties.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  VHA provided this notice to the Veteran in a July 2013 letter.  Although it was provided after the initial adjudication of the claim, there has been no allegation of prejudice from this deficiency, and the Veteran has had a prolonged period to submit evidence and argument and to request a hearing.

There is no indication of additional evidence that would be reasonably likely to substantiate the claim.  In this case, the Veteran was informed of the bases of the denial of the claim and the Veteran was also with additional VCAA information in a letter provided to him in July 2013.  There is no indication that any additional notice or development would aid the Veteran in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  

Facts and analysis

The Veteran's only service connected disability is residuals of a right inguinal hernia, rated as noncompensable since October 1970.

Between five and six o'clock in the evening, on November 3, 2012, the Veteran drove the eleven miles from his house to Orange Park Medical Center Emergency Room, in Orange Park, Florida.  He did not drive the hour plus distance to the Lake City VA Medical Center or the one hour, twenty minute distance to the Gainesville VA Medical Center.  Prior to seeking care, he had been having severe back pain.  Per the available medical records, the Veteran did not contact VA prior to going to the emergency room but instead went directly to the emergency room, which was located close to his abode. 

At the emergency room, the Veteran was diagnosed as suffering from chronic low back pain and was prescribed two medications for pain relief.  He was released at 7:08 pm on 3 November 2012.  

Shortly thereafter, he received a bill for the medical care provided and he requested that VA pay for said care.  Upon reviewing the record, the VAMC in Gainesville denied his request for payment or reimbursement and he has appealed to the Board for review.  In denying the Veteran's claim, the VAMC has concluded that reimbursement to the Veteran could not occur because there were VA facilities reasonably available for him to use and he had other medical insurance which could be billed for the care he received.  

Initially, in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received in a private facility for treatment obtained on November 3, 2012.  38 U.S.C.A. § 1703(a) (West 2014); see also 38 C.F.R. § 17.54 (2015).  This is a factual, not a medical, determination.  See Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory obligation to provide medical services to veterans, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2014),  "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710 or 1712], may contract with non-Department facilities in order to furnish" certain care, including:  "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2014); 38 C.F.R. § 17.52 (2015).

The admission of a service member to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2015).  See Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2015).  In the present case, there is no evidence that the Veteran sought and obtained proper authorization for VA payment of the private medical expenses he incurred while seeking emergency treatment at Orange Park Medical Center.  Moreover, there is no indication that VA provided authorization for the private medical treatment received pursuant to 38 C.F.R. § 17.54 (2015).  Therefore, payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2014).

The Court has stated that a "second avenue for potential relief for a veteran entitled to VA care forced to obtain treatment at a non-VA facility is 38 U.S.C. § 1728, which provides that the Secretary 'may, under such regulations as the Secretary shall prescribe, reimburse . . . for the reasonable value of such care or services . . . for which such veterans have made payment.'"  Malone, 10 Vet. App. at 541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 2014).

Such reimbursement is available only where -

(1)  such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health;

(2)  such care or services were rendered to a service member in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a service member who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of a service member who (i) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title), and (ii) is medically determined to have been in need of care or treatment . . . .; and

(3)  [VA] or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.
38 U.S.C.A. § 1728(a) (West 2014); 38 C.F.R. § 17.120 (2015).  The statute was amended effective October 10, 2008; however, the amendments do not provide any additional benefit that would assist the Veteran.

The Court has observed that, given the use by Congress of the conjunctive "and" in the statute, emphasized in the above quotation, "all three statutory requirements would have to be met before reimbursement could be authorized" under 38 U.S.C.A. § 1728.  Malone, 10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

The Veteran contends that emergent medical attention was appropriate because he was experiencing extreme pain in his back which he may have believed was a manifestation of a more serious, life-threatening condition.  The Board finds that the Veteran's concern regarding his symptoms was certainly reasonable.  However, the evidence does not show that the treatment was for a service-connected disability or for a nonservice-connected disability that was affecting a service-connected disability.  See Swinney v. Shinseki, 23 Vet. App. 257 (2009).  Moreover, the Board finds that at the time of the hospitalization, the Veteran did not satisfy any of the four requirements of the second criterion, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1728 (West 2014), and as such, relief pursuant to this statute is not available to the Veteran.

Next, payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2014) and 38 C.F.R. §§ 17.1000-1002 (2015).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L. 106- 117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions could be met by evidence establishing that a service member was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was not a non-VA medical center);

(d) At the time the emergency treatment was furnished, the service member was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The service member is financially liable to the provider of emergency treatment for the treatment;

(f) The service member has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the service member has coverage under a health-plan contract but payment is barred because of a failure by the service member or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the service member or provider against a third party for payment of such treatment; and the service member has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the service member's liability to the provider; and

(h) The service member is not eligible for reimbursement under 38 U.S.C.A. 1728 for the emergency treatment provided (38 U.S.C.A. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of service member's, primarily those who receive emergency treatment for a service-connected disability).
38 C.F.R. § 17.1002 (2015).

The provisions of 38 U.S.C.A. § 1725 were amended in October 2008.  In particular, subsection (a)(1) was amended by striking "may reimburse" and inserting "shall reimburse."  Also, in subsection (f)(1), relating to definitions, the existing subparagraph (c) was struck and a new subparagraph (c) was inserted to read as follows:

The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary-- (c) until - (i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if - (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non- Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  Pub. L. No. 110-387, § 402, 122 Stat 4110, 4123 (2008).  The existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  Under the provisions of 38 C.F.R. § 17.53 (2015), a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53 (2015).  A VA facility would not be feasibly available if there was evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA facility.  See 38 C.F.R. § 17.1002(c) (2015).

The Veteran does not satisfy all of the elements of the Millennium Act.  The condition in question was emergent in nature in the view of a prudent layperson.  However, the Veteran has Medicare Part A insurance along with additional insurance through "Regional" with a subscribed identification number.  The Veteran is responsible for the costs incurred while at the emergency room.  Additionally, at the time in which the Veteran reported to the Orange Park Medical Center, there were no VA facilities reasonably available for his use.  Also, the record indicates that the Veteran was enrolled in the VA health care system.  

Therefore, the Board concludes that the criteria for entitlement to reimbursement for the reasonable value of treatment received at the emergency room of Orange Park Medical Center on November 3, 2012, have not been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1000-08 (2015).  Therefore, the benefit sought on appeal is denied.  


ORDER

Entitlement to reimbursement or payment for the cost of private medical services provided to the Veteran at the Orange Park Medical Center for treatment on November 3, 2012, is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


